October 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             MISSION PETROLEUM CARRIERS, INC., Appellant

NO. 14-14-00072-CV                          V.

                          DAVID KELLEY, Appellee
                     ________________________________

       This cause, an appeal from the order denying appellant Mission Petroleum
Carrier’s motion to compel arbitration, signed January 8, 2014, was heard on the
transcript of the record. We have inspected the record and find error in the trial
court’s order. The order denying the motion to compel arbitration is REVERSED,
and we REMAND the cause to the trial court for proceedings in accordance with
the court’s opinion, including ordering the parties to arbitration and staying
proceedings.

      We further order that all costs incurred by reason of this appeal be paid by
appellee David Kelley.

      We further order this decision certified below for observance.